December 28, 2007 Centerline Capital GroupInvestor Presentation Exhibit 99.2 2 Certain statements in this document may constitute forward-looking statements within the meaning ofthe "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. These statementsare based on management's current expectations and beliefs and are subject to a number of factorsand uncertainties that could cause actual results to differ materially from those described in theforward-looking statements. These risks and uncertainties include the risk that we are unable tosuccessfully implement the Company’s new strategy outlined in this presentation anduncertainty ofthe market’s reception of the new strategy and dividend policy, and other risks and uncertaintieswhich are detailed in Centerline Holding Company's most recent Annual Report on Form 10-K and inits other filings with the Securities and Exchange Commission, and include, among others, adversechanges in real estate markets; competition with other companies; interest rate fluctuations; generaleconomic and business conditions; environmental/safety requirements; changes in applicable lawsand regulations; our tax treatment, the tax treatment of our subsidiaries and the tax treatment of ourinvestments; risk of default associated with the mortgage revenue bonds and other securities held byus or our subsidiaries; risks associated with providing credit enhancement; risk of loss undermortgage loan loss sharing agreements; risk of loss from direct and indirect investments in CMBS; therisk that relationships with key investors and developers may not continue; our ability to generate feeincome may not continue; and risks related to the form and structure of our financing arrangements.Words such as "anticipates", "expects", "intends", "plans", "believes", "seeks", "estimates" and similarexpressions are intended to identify forward-looking statements. Such forward-looking statementsspeak only as of the date of this document. Centerline Holding Company expressly disclaims anyobligation or undertaking to release publicly any updates or revisions to any forward-lookingstatements contained herein to reflect any change in Centerline Holding Company's expectations withregard thereto or change in events, conditions, or circumstances on which any such statement isbased. 3 Presentation Overview I.Background II.Freddie Mac Transaction III.Strategic Investment from Related Companies IV.Repositioning as an Alternative Asset Manager V.Growth Strategy and 2008 Adjusted EPS Guidance VI.Summary Background 5 Over the past several years, Centerline has evolved from a tax-exempt bond fund to analternative asset manager 1997 2001 CharterMac lists onthe AMEX with aportfolio of $350MMof tax-exemptaffordable housingbonds 1997 - 2007 Acquires PWFunding, diversifyinginto mortgagebanking 2003 AcquiresCharterMac’smanager, RelatedCapital Company, anaffordable housingfund manager 2004 Acquires CapriCapital, a mortgagebanking and fundmanagement firm 2006 Acquires ARCap, acommercial realestate fund manager 2007 Re-brands CenterlineCapital Group; Rolls-out four businessgroup structure Background 6 §A platform of attractive businesses with significant operating synergies; however, the currentbusiness strategy and mix have not been fully appreciated by the market §Bifurcation of business inhibits delivery of clear strategy and creates a complex story §Currently the market compares Centerline to Mortgage REITs §Fails to adequately value/appreciate growth in asset management businesses §Use of non-GAAP-based earnings metrics confusing to equity and debt markets §Significant exposure to interest rate and funding risk, which is magnified by current marketconditions Overview of Current Market Position Freddie Mac Transaction 8 §Securitization of $2.8 billion bond portfolio with Freddie Mac §Sale treatment for accounting purposes with respect to a majority of the portfolio §Centerline retained high-yielding B-piece and remains primary and special servicer §Creates fund management structure for bond portfolio similar to Centerline’s other funds §Working on new structure with Freddie Mac for future bond transactions §Use of Proceeds §Redeem existing short-term, floating rate financing arrangements §Retire corporate debt §Transaction costs and expenses Transaction Overview 9 Strategic Benefits –Clarifies strategy and simplifiesstory –Bonds transitioned off balancesheet –Efficient ongoing financing formortgage revenue bond activitythrough transfer of portfolio tooptimal investor base –Attract investor base with growthversus income focus –As an alternative asset manager,expected improvement invaluation of common equity –Re-positions Centerlineboth strategically andfinancially, unlockingvalue for the franchise Expected Financial Advantages –Reduces interest rate exposure andsecuritization execution risk –Efficient use of capital andimproved ROE for mortgagerevenue bond portfolio –Replaces spread income withstable, ongoing asset managementand servicing fees –Improves credit profile Transaction Benefits Strategic Investment fromRelated Companies 11 §$131,250,000 investment commitment from an affiliate of Related Companies §Related is Centerline’s largest shareholder; Stephen M. Ross is Chairman of Related and Centerline §Endorsement of growth strategy and management team §Provides financial flexibility for funding future growth and reducing corporate debt §Structured as a convertible preferred stock offering; convertible into common shares §Annual distribution rate - 11% §Convertible at $10.75 per share for an aggregate of approximately 12.2 million common shares, subject to shareholder approval §Expected to close in January 2008, subject to final documentation Overview Repositioning as an AlternativeAsset Manager 13 Reducing Corporate Leverage §Centerline repaid its existing term loan and corporate revolver and entered into new facilities §Term loan with $150 million maximum capacity and one-year term §Revolving line of credit with $300 million maximum capacity and an 18-month term with a 6-monthextension §Net reduction in corporate debt of $120 million, including liabilities associated with thetransaction §Lead arrangers of new facility - Bank of America and Citibank Benefits: Reduces interest rate and liquidity risk; Improves credit metrics 14 Change to Dividend Policy §Effective in the first quarter of 2008, Centerline expects its annualized dividend per share will be$0.60 ($0.15 on a quarterly basis), subject to Board of Trustee approval §Centerline will retain cash flow to fund its growth plans and reduce its corporate debt §Centerline dividend yield - 5.4%(1) §Centerline expects 30% - 35% of the Company’s income will be Federally tax-exempt in 2008 Benefits: Provides financial flexibility and eases reliability on the capital markets to fund business (1)Based upon $11.12 closing price on 12/26/07 and a $0.60 annualized dividend per share. 15 •Capital Raised •Capital Deployed •Fund Returns •Investment Fund FeeStructure •Servicing Metrics (assets,fees, escrows,delinquencies) • Adjusted EPS(1) • Growth in AUM (1) Adjusted EPS defined as earnings per share computed pursuant to generally accepted accounting principles (GAAP) and adjusted fornon-cash amortization of acquired intangible assets and acquisition-related, share-based compensation New Metrics - How to Track Our Success Growth Strategy and2008 Adjusted EPS Guidance 17 Growth Strategy Originations Transaction Fees and Investment Income Surveillance Investment Management Fees Special Servicing Investment Management Fees Buy Fix Watch 18 Future Guidance §2008 Adjusted EPS - $1.00 - $1.10 §Projected increase in AUM in 2008 - $3.3 billion - $4.0 billion §Commercial Real Estate Debt and Equity Funds - $1.7 billion - $2.0 billion §Affordable Housing Funds and New Mortgage Bond Investments - $1.0 billion - $1.2 billion §Commercial Loan Investments - $600 million - $800 million 19 (1) Based upon Company Projections Full Year 2007E(1) Target Full Year 2008(1) Investment Income 55% - 60% Investment Management 30% - 35% Transactional 5% - 7% Investment Income 25% - 30% Investment Management 50% - 55% Transactional 10% - 15% Investment Income - Interest, Co-investments Investment Management - Fund Sponsorship, Asset Management, Servicing and Incentive Fees Transactional - Origination Fees, Credit Enhancement Fees Revenue Composition Summary 21 §Transformational transaction that positions Centerline as an alternative asset manager §Significantly reduces funding risk and corporate leverage §Increases percentage of revenues derived from investment management §Shift to Adjusted EPS earnings metric (1) §Strategic equity investment to fund future growth (1) Adjusted EPS defined as earnings per share computed pursuant to generally accepted accounting principles (GAAP) and adjusted fornon-cash amortization of acquired intangible assets and acquisition-related, share-based compensation Summary
